Citation Nr: 0919017	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  00-09 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left knee 
tendonitis.  

2.  Entitlement to a rating in excess of 10 percent for 
hearing loss, left ear.

3.  Entitlement to an effective date earlier than March 26, 
1998, for the assignment of a rating of 10 percent or more 
for hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
September 1987 and November 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
from respective January 2000 and March 2004 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, increased 
the Veteran's rating for hearing loss from 0 to 10 percent 
disabling, effective March 26, 1998, and denied entitlement 
to service connection for left knee tendonitis.  The RO in 
Portland, Oregon, currently has jurisdiction of the Veteran's 
claim.  

The RO originally granted service connection for hearing 
loss, left ear, in May 1991.  The January 2000 rating 
decision increased the Veteran's rating for hearing loss, 
left ear, to 10 percent disabling, effective March 26, 1998.  
In a March 2003 rating decision the RO granted service 
connection for bilateral hearing loss and continued the 
Veteran's current 10 percent rating.  In a June 2005 Decision 
Review Officer (DRO) decision, it was proposed that the 
Veteran's service connection for hearing loss, right ear, be 
severed upon a finding that clear and unmistakable evidence 
indicated that the Veteran's right ear did not meet the VA 
regulatory requirements for hearing loss.  A June 2006 DRO 
decision severed the Veteran's entitlement to service 
connection for bilateral hearing loss effective September 1, 
2006, and continued her 10 percent evaluation for hearing 
loss, left ear.  The Veteran did not appeal the June 2006 DRO 
decision, and thus, only the issue of entitlement to a rating 
in excess of 10 percent for hearing loss, left ear, is 
currently before the Board.  See 38 C.F.R. § 20.202.

In her July 2005 substantive appeal to the Board the Veteran 
requested a Board hearing at a local RO, however in January 
2009 the Veteran withdrew her request in a timely manner.  

The issues have been re-characterized to comport to the 
evidence of record.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently has left knee tendonitis.

2.  Audiometric testing reveals no worse than Level XI 
hearing acuity in the left ear.

3.  Audiometric testing does not reveal hearing acuity of the 
left ear that warrants a compensable rating prior to March 
26, 1998. 


CONCLUSIONS OF LAW

1.  Left knee tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hearing loss, left ear, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 
Diagnostic Code (DC) 6100 (2008).  

3.  The criteria of an effective date earlier than March 26, 
1998, for the assignment of a rating of 10 percent or more 
for hearing loss, left ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.157, 3.400, 4.85, Diagnostic Code (DC) 
6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In regard to her service connection claim, the RO provided 
the appellant pre-adjudication notice by letter dated in 
August 2003, and post-adjudication notice by letter dated in 
January 2009.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim on a direct and secondary basis and the 
relative duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In regard to her increased rating and earlier effective date 
claims, the RO provided the appellant post-adjudication 
notice by letters dated in March 2002, February 2005, October 
2008, and January 2009.  While notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in June 2005, June 2006, 
July 2007, and January 2009 supplemental statements of the 
case (SSOCs), following the provision of notice.  The Veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183, identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence, and; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) indicating 
that to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," that if an increase in 
the disability is found, the rating will be assigned by 
applying the relevant diagnostic codes based on "the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life," and that 
the notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  
Additionally, the October 2008 notice specified the current 
diagnostic code the Veteran's hearing loss, left ear, 
disability is rated under, and the criteria for a higher 
rating under this code.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the nature of her 
claimed left knee disability and as to the severity of her 
hearing loss disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


I.  Service Connection Claim

The Veteran seeks service connection for left knee 
tendonitis.  She claims that her condition had its original 
manifestation during her military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not show a present diagnosis of 
tendonitis of the Veteran's left knee.  STRs dated in April 
1987 note that the Veteran complained of left knee pain for 
one week and was given an assessment of left intrapatellar 
tendonitis.  An annual examination dated in July 1990 notes 
that clinical evaluation revealed that the Veteran had normal 
lower extremities.  Likewise, a May 1991 re-deployment from 
Southwest Asia examination notes that clinical evaluation 
revealed that the Veteran had normal lower extremities.  
Finally, a May 1991 service medical document notes that the 
Veteran's left knee tendonitis was resolved.  

A private medical opinion dated in July 2003 notes that the 
Veteran was given an assessment of left knee pain.  A VA 
examination was conducted in January 2004.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported having tendonitis of the knee in basic training.  A 
physical examination was conducted and it was noted that the 
Veteran had a full range of motion of the left knee.  It was 
noted that x-rays of the knee were normal.  A diagnosis of 
normal examination of the left knee, the knee has no 
pathology, was given.  A VA examination for the Veteran's 
service-connected bilateral stress fractures of the femurs 
was conducted in April 2006.  A physical examination revealed 
that the Veteran's left knee showed signs of tenderness, but 
no diagnosis was made regarding the Veteran's left knee.

Regardless of the fact that the Veteran had left knee 
tendonitis in service, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury 
occurred in service is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, pain or tenderness alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that she has tendonitis of the 
left knee however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
her claimed left knee disability, and her views are of no 
probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record, notably the January 2004 VA 
examination report, which shows that the Veteran does not 
have any current diagnosis related to her left knee.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 
C.F.R. § 3.385.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for left 
knee tendonitis is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

II.  Increased Rating for Hearing Loss 

The RO granted service connection for hearing loss, left ear, 
in May 1991, assigning a 0 percent rating under 38 C.F.R. § 
4.85, DC 6100, with an effective date of May 27, 1991.  The 
January 2000 rating decision on appeal increased the 
Veteran's rating for hearing loss, left ear, to 10 percent 
disabling, effective March 26, 1998.  The Veteran contends 
that she is entitled to a rating in excess of 10 percent for 
her hearing loss, left ear, disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2008).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

38 C.F.R. § 4.85(f) notes that when only one ear is service-
connected the other ear is assigned Level I hearing acuity to 
determine the appropriate evaluation under Diagnostic Code 
6100.  For the Veteran's right ear to be treated as service 
connected, hearing impairment in the left ear must be 
compensable to a degree of 10 percent or more, as is the case 
here, and hearing in the right ear must meet the auditory 
threshold provisions of 38 C.F.R. § 3.385 which, as discussed 
below, it does not.  See 38 C.F.R. § 3.383(a)(3).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

If impaired hearing is service-connected in only one ear, in 
order to determine the disability rating from Table VII, the 
nonservice-connected ear is assigned a Roman numeral 
designation of I.  38 C.F.R. § 4.86(f).  Since the Veteran is 
not service connected for her right ear, a Roman numeral 
designation of I will be used for that ear.

Under the exceptional patterns of hearing loss, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  Under 
Table VIa, a puretone threshold average of 105 decibels or 
more results in a Roman numeral designation of XI.  

The Veteran's hearing loss, left ear, is presently evaluated 
as 10 percent disabling.  To receive a 20 percent evaluation 
for hearing loss, left ear, the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII. 

A December 1999 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows at the 
given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
0
5
10
5
5
96%
I
LEFT
80
95
100
105
95
24%
XI

The pertinent diagnoses were normal sensitivity and normal 
middle ear function, right ear, and severe to profound 
sensorineural loss 1,000 to 4,000 hertz in the left ear.  

An April 2002 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
5
5
5
6
100%
I
LEFT
85
100
115
115
104
20%
XI

The pertinent diagnoses were hearing within normal limits, 
right ear, and severe sensorineural loss at 1000 hertz and 
profound sensorineural loss at 2000 to 4000 hertz in the left 
ear.  





An August 2003 VA audiological evaluation shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
0
5
10
0

100%
     
I
LEFT
80
80
85
75

8%
    
XI

The treating clinician did not note the Veteran's puretone 
threshold average or give the Veteran any diagnoses.  

A December 2003 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows at the 
given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
5
5
5
5
5
100%
I
LEFT
85
100
105
105+
99
18%
XI

The pertinent diagnoses were hearing within normal limits in 
the Veteran's right ear and severe to profound sensorineural 
loss of hearing sensitivity from 1000 to 4000 hertz in the 
left ear.  

An April 2006 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
5
5
5
5
5
96%
I
LEFT
85
105
105
105
100
0%
XI

The pertinent diagnosis was hearing loss of the left ear.  

An April 2007 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
15
15
10

100%

LEFT
90
100
105
105




The examiner did not note the Veteran's puretone threshold 
average and noted that word recognition was not assessed in 
the left ear.  The pertinent diagnoses were normal hearing 
acuity with excellent word recognition ability for the right 
ear and profound sensorineural loss of hearing sensitivity 
from 1000 to 8000 hertz in the left ear.  

The audiological findings of record regarding the right ear 
do not indicate any auditory thresholds of 40 decibels or 
greater, that the auditory thresholds of at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
26 decibels or greater, or speech recognition scores of less 
than 94 percent.  Thus, the Veteran's right ear hearing loss 
is not a disability for purposes of 38 C.F.R. § 3.385, and 
under 38 C.F.R. § 3.383(a)(3) her right ear is not treated as 
service connected.  

Regarding the Veteran's left ear, the audiological findings 
of record, as applied to 38 C.F.R. § 4.85, Tables VI and VIa, 
correspond to, at worst, Level XI hearing acuity.  Regarding 
the Veteran's right ear, Level I hearing acuity is assigned.  
See 38 C.F.R. § 4.85(f).  When these two findings are applied 
to the criteria set out in 38 C.F.R. § 4.85, Table VII, they 
yield a disability rating of 10 percent.

In light of the evidence of record, the Veteran's hearing 
loss, left ear, is currently rated at the correct level, as 
set forth in applicable hearing schedule criteria.  38 
C.F.R., § 4.85, DC 6100, Table VII.

The Veteran genuinely believes that the severity of her 
disability merits the assignment of a rating in excess of 10 
percent rating.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
her service-connected hearing loss disability, and her views 
are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372.  

At no time during the pendency of this appeal has the 
Veteran's left ear hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505.

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board also notes that the Veteran has been granted 
entitlement to individual unemployablity, effective September 
7, 2006.  The Veteran has not reported any unusual symptoms 
of her hearing loss, left ear, disability that are not 
reasonably contemplated by the schedular criteria.  
Furthermore, the evidence does not show frequent 
hospitalization or marked interference with employment.  The 
current schedular criteria adequately compensate the Veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
hearing loss, left ear, is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

III.  Earlier Effective Date Claim

In the January 2000 rating decision on appeal, the RO 
increased the Veteran's rating for hearing loss, left ear, to 
10 percent disabling, effective March 26, 1998, the date the 
Veteran's increased rating claim was filed.  The Veteran 
contends that she is entitled to an effective date in 1991, 
the year in which she was discharged, for the grant of the 
increased rating. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  There is no evidence of 
record indicating that the Veteran filed a formal or informal 
claim for an increased rating prior to March 26, 1998.

The earliest possible effective date for a higher evaluation 
is one year prior to the March 26, 1998, claim.  See 38 
C.F.R. § 3.400(o)(2).

Therefore, it must be determined if the evidence of record 
shows that a rating of 10 percent or more is warranted for 
the Veteran's service-connected hearing loss, left ear, at 
any time between March 26, 1997, and the current effective 
date of March 26, 1998.

There is no medical or lay evidence regarding the Veteran's 
hearing or ears of record received by the RO, or otherwise 
dated, between March 26, 1997, and March 26, 1998.  Thus, she 
is not entitled to an effective date earlier than her current 
effective date of March 26, 1998.  

The Veteran genuinely believes that the severity of her 
disability merits the assignment of a rating of 10 percent or 
more earlier than March 26, 1998.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of her service-connected hearing loss disability, 
and her views are of no probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372.  

The preponderance of the evidence is against an effective 
date earlier than March 26, 1998, for the assignment of a 
rating of 10 percent or more for the service-connected 
hearing loss, left ear; there is no doubt to be resolved; and 
an earlier effective date is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for left knee tendonitis is 
denied.  

Entitlement to a rating in excess of 10 percent for hearing 
loss, left ear, is denied.

Entitlement to an effective date earlier than March 26, 1998, 
for the assignment of a rating of 10 percent or more for 
hearing loss, left ear, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


